Case: 18-30745      Document: 00514754070         Page: 1    Date Filed: 12/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                      No. 18-30745                 December 10, 2018
                                                                      Lyle W. Cayce
JERRELL MARSHALL,                                                          Clerk


                                                 Plaintiff - Appellant

v.

DEPARTMENT OF CORRECTIONS; JAMES M. LEBLANC; JERRY
GOODWIN; KEVIN WYLES,

                                                 Defendants - Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CV-576


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jerrell Marshall, Louisiana prisoner # 470174, moves for leave to appeal
in forma pauperis (IFP) from the dismissal of his purported civil rights
complaint under 42 U.S.C. § 1983. He also moves for appointment of counsel.
In his complaint, Marshall alleged that he had been held past his release date.
Because he sought immediate release from prison, in addition to money
damages, the district court held that the complaint was, in substance, a habeas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30745    Document: 00514754070     Page: 2   Date Filed: 12/10/2018


                                 No. 18-30745

corpus petition under 28 U.S.C. § 2241 and that Marshall had not exhausted
his state court remedies. The district court denied Marshall leave to appeal
IFP and certified that the appeal was not in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      In this court, Marshall repeats his claim of wrongful detention, but he
does not challenge the district court’s reasons for the dismissal or the
certification. See id. Because he fails to show any issue of arguable merit, his
appeal is frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The
motion for leave to appeal IFP is DENIED; the motion to appoint counsel is
DENIED; and the appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117
F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2